           Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 1 of 16


1

2

3                                UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      In re:                                               Case No. 3:19-cv-00637-MMD

7      X-TREME BULLETS, INC.,                                     Member Cases:
                                                        3:19-cv-666-MMD, 3:19-cv-667-MMD,
8                                          Debtor.            and 3:20-cv-00117- MMD

9
       HOWELL MUNITIONS & TECHNOLOGY,
10     INC., AMMO LOAD WORLDWIDE, INC.,                 Jointly Administered Under Bankruptcy.
       CLEARWATER BULLET, INC., HOWELL                   Case No. 18-50609-BTB (Lead Case)
11     MACHINE, INC., FREEDOM
       MUNITIONS, LLC, LEWIS-CLARK
       AMMUNITION COMPONENTS, LLC, and                               Chapter 11
12
       COMPONENTS EXCHANGE, LLC,
13
                 Jointly Administrated Debtors.
14
       UNITED STATES OF AMERICA
15     DEPARTMENT OF THE TREASURY                                      ORDER
       ALCOHOL AND TOBACCO TAX AND
16     TRADE BUREAU,
17                                  Appellant,
                v.
18

19     X-TREME BULLETS, INC., AMMO LOAD
       WORLDWIDE, INC., CLEARWATER
20     BULLET, INC., FREEDOM MUNITIONS,
       LLC, HOWELL MACHINE, INC.,
21     HOWELL MUNITIONS & TECHNOLOGY,
       INC., LEWIS-CLARK AMMUNITION
22     COMPONENTS, LLC, COMPONENTS
       EXCHANGE, LLC, KASH CA, INC.;
23     DAVID HOWELL, Z.B. N.A. dba ZIONS
       FIRST NATIONAL BANK, CFO
24     SOLUTIONS, LLC dba ADVANCED CFO,
       Matthew McKinlay and Valerie Grindle,
25
                                        Appellees.
26

27   ///

28   ///
Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 2 of 16
       Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 3 of 16


1    Court issued in the underlying bankruptcy proceedings. 2 All four appeals have been

2    consolidated under the lead case (Case No. 3:19-cv-00637-MMD). 3

3           This Order addresses only the Disallowance Order related to the fourth appeal

4    (ECF No. 62-2 at 432–35 (amended order entered on the docket January 31, 2020); 437–

5    40 (order entered on the docket February 5, 2020)) 4. The Disallowance Order concerns a

6    proof of claim (“POC”) which was executed in HMT’s Chapter 11 case—Claim 52-1 (“TTB

7    Claim”)—on December 3, 2018. (ECF No. 62-1 at 461–72.) The TTB Claim is based on a

8    federal tax lien TTB has against a non-debtor affiliate of Debtors-Appellees, Twin River,

9    which was filed in January 2017 (“Lien”). (Id.) The Lien arose from Twin River’s failure to

10   pay federal excise taxes, pursuant to 26 U.S. C. § 6201, for Twin River’s manufacture of

11   ammunition. (See ECF No. 62-1 at 465, 468.) The TTB Claim asserts against HMT an

12   aggregate amount of approximately $12,183,415—about $5,079,998 secured and about

13   $7,103,416 unsecured. (Id. at 462, 465, 468.)

14          Debtors-Appellees objected to the TTB Claim (“Objection”). (ECF No. 62-2 at 2–

15   22.) The Bankruptcy Court sustained the Objection but made no oral ruling as to why it did

16   so. (See id. at 399.) In the written Disallowance Order, 5 the Bankruptcy Court made two

17   particular findings that the parties indicated are at issue. First, the Bankruptcy Court found

18   that “[t]he TTB Claim is not a prima facie valid claim in that it fails to allege facts sufficient

19   ///
            2Appellees   also include Zions Bancorporation, N.A. dba Zions First National Bank
20
     (“Zions”), which was Debtors-Appellees’ primary pre-petition secured creditor. (ECF No.
21   62-2 at 7, 27–28.) On July 19, 2018, Zion filed a POC against all Debtors-Appellees for
     approximately $17,529,219. (Id.) Appellee Kash CA acquired from Zions Zions’ Secured
22   Claim, and the liens encumbering the assets of Debtors-Appellees and non-debtor
     affiliates of the Debtors-Appellees, Twin River Contract Loading, Inc. (“Twin River”) and
23   Big Canyon Environmental, LLC (“Big Canyon”), by paying Zions $8.8 million cash in
     September 2019. (Id. at 31; ECF No. 33-3 at 45–112.)
24
            3All   citations to the docket are from the lead case.
25
            4The “amended order” which was issued before the “order” simply disallows the
26   TTB Claim while the other order disallows the claim with prejudice. (Compare ECF No.
     62-2 at 434 with id. at 439.)
27
            5To  be clear, the Bankruptcy Court also adopted Debtors-Appellees’ proposed
28   disallowance order without expressly addressing TTB’s written objections to the proposed
     order (see, e.g., ECF No. 62-2 at 401–04).
                                                3
       Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 4 of 16


1    to support a legal liability of HMT to the TTB.” (ECF No. 62-2 at 434, 439.) Second, the

2    Bankruptcy Court found that “TTB has failed to meet its evidentiary burden of

3    demonstrating that the TTB Claim is valid.” (Id.) The Bankruptcy Court additionally found

4    that TTB “has no allowed secured claim against any Debtor pursuant to [§] 506 of the

5    Bankruptcy Code.” (Id. (emphasis added).)

6           TTB requests that this Court reverse the Bankruptcy Court’s ruling disallowing the

7    TTB Claim and require Debtors-Appellees to file an adversary proceeding if they wish to

8    contest the extent and validity of the Lien. (E.g., ECF No. 61 at 29; ECF No. 69 at 19.)

9    III.   LEGAL STANDARD 6

10          This Court has jurisdiction to hear timely appeals from a judgment, order, or decree

11   of the Bankruptcy Court under 28 U.S.C. § 158(a).

12          The Court reviews “the bankruptcy court’s conclusions of law de novo and its

13   findings of fact for clear error.” In re Bonham, 229 F.3d 750, 762 (9th Cir. 2000). The

14   Bankruptcy Court’s factual findings are clearly erroneous only if the findings “leave the

15   definite and firm conviction” that the Bankruptcy Court made a mistake. In re Rains, 428

16   F.3d 893, 900 (9th Cir. 2005). “A bankruptcy court abuses its discretion if it applies the law

17   incorrectly or if it rests its decision on a clearly erroneous finding of a material fact.” In re

18   Brotby, 303 B.R. 177, 184 (B.A.P. 9th Cir. 2003). A bankruptcy court also abuses its

19   discretion where “it applies the wrong legal standard, misapplies the correct legal

20   standard, or if its factual findings are illogical, implausible, or without support in inferences

21   that may be drawn from the facts in the record.” In re Plyam, 530 B.R. 456, 461 (B.A.P.

22   9th Cir. 2015).

23          The Court may affirm the bankruptcy court’s decision “on any ground fairly

24   supported by the record.” In re Warren, 568 F.3d 1113, 1116 (9th Cir. 2009).

25   ///
26   ///
27
            6Tothe extent the parties dispute the applicable standards of review (e.g., ECF No.
28   66 at 13; ECF No. 69 at 3–4), the Court sets forth the well established and applicable
     standards and does not address the matter further.
                                                  4
Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 5 of 16
Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 6 of 16
       Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 7 of 16


1    judgment may be vacated and case remanded to the bankruptcy court to make the

2    requisite findings).

3           Under Title 11 of the United States Code § 501 a creditor may present its claim

4    against a debtor to the bankruptcy court by filing a POC. Lundell v. Anchor Const.

5    Specialists, Inc., 223 F.3d 1035, 1039 (9th Cir. 2000) (citing 11 U.S.C. § 501). The burden

6    of proof for such claims “rests on different parties at different times.” In re Consol. Pioneer

7    Mortg., 178 B.R. 222, 225 (B.A.P. 9th Cir. 1995), aff'd sub nom. In re Consol. Pioneer

8    Mortg. Entities, 91 F.3d 151 (9th Cir. 1996) (quoting In re Allegheny Int’l, Inc., 954 F.2d

9    167, 173 (3d Cir.1992)).

10          The initial burden to establish the POC’s prima facie validity lies with the claimant.

11   Id. “The burden of going forward then shifts to the objector to produce evidence sufficient

12   to negate the prima facie validity of the filed claim.” Id. (quoting In re Allegheny Int’l, Inc.,

13   954 F.2d at 173)). 8 “If the objector produces sufficient evidence to negate one or more of

14   the sworn facts in the proof of claim, the burden reverts to the claimant to prove the validity

15   of the claim by a preponderance of the evidence.” Lundell, 223 F.3d at 1039 (quoting In

16   re Consol. Pioneer Mortg.,178 B.R. at 226 (internal quotations omitted)); see also In re

17   Pugh, 157 B.R. 898, 901 (9th Cir. BAP 1993) (“If the objector produces evidence sufficient

18   to negate the validity of the claim, the ultimate burden of persuasion remains on the

19   claimant to demonstrate by a preponderance of the evidence that the claim deserves to

20   share in the distribution of the debtor's assets.”).

21          The Bankruptcy Court concluded in the Disallowance Order that “[t]he TTB Claim

22   is not a prima facie valid claim in that it fails to allege facts sufficient to support a legal

23   liability of HMT to the TTB.” (ECF No. 62-2 at 434, 439.) The Disallowance Order reached

24   this conclusion after considering “representations and arguments of counsel at the hearing

25   on the [motion to disallow the TTB Claim].” (Id. at 438.) However, even if the Bankruptcy

26   ///
27
            8Todefeat the prima facie claim, the objector must “show facts tending to defeat
28   the claim by probative force equal to that of the allegations of the proofs of claim
     themselves.” Wright v. Holm (In re Holm), 931 F.2d 620, 623 (9th Cir.1991).
                                                7
      Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 8 of 16


1    Court properly concluded that the TTB Claim was not prima facie valid, as a matter of law,

2    that was insufficient reason to disallow the Claim.

3           It is not firmly established whether the mere filing of a POC is sufficient alone to

4    establish a prima facie valid claim or whether the POC itself must also be substantively

5    sufficient. Of course, outside of the bankruptcy context it is axiomatic that a claim must be

6    both procedurally proper and substantively viable. In any event, at the Hearing TTB made

7    clear its argument that such is not the case in the bankruptcy context. TTB premises its

8    contention that it met its prima facie burden in bringing its POC because the POC was

9    executed and filed in accordance with applicable rules. (ECF No. 61 at 11–14.) TTB

10   therefore focuses on the filing of a POC as a procedural prerequisite for bringing a claim

11   in a bankruptcy case. There is in fact caselaw to support this position. See, e.g., In re

12   Brown, 82 F.3d 801 (8th Cir. 1996), abrogated on other grounds by Raleigh v. Illinois Dep't

13   of Revenue, 530 U.S. 15 (2000) (“The presumption of the validity of the proof of claim is a

14   procedural device that places the burden of producing evidence to rebut the presumption

15   on the debtors.”).

16          On the other hand, Debtors-Appellees also rely on caselaw which suggests that a

17   POC entails a substantive requirement. (E.g., ECF No. 66 at 23–26.) Specifically, Debtors-

18   Appellees rely on the BAP decision in In re Consol. Pioneer Mortg. (Id.) In that case, the

19   BAP relies on a Third Circuit case, explaining that for a claim to be prima facie valid, a

20   claimant ‘must allege facts sufficient to support the claim.’ 178 B.R. at 226 (quoting In re

21   Allegheny Int’l, Inc., 954 F.2d at 173). That means that the claim must provide “facts

22   sufficient to support a legal liability to the claimant” for the claimant’s prima facie burden

23   to have been met, allowing the claimant to “go forward.” Id. (internal quotations omitted

24   and emphasis added).

25          In re Consol. Pioneer Mortg. also notes that a POC is prima facie valid under §

26   502(a) of Title 11 of the United States Code pursuant to Bankruptcy Rule 3001(f). 178

27   B.R. at 225; see also Lundell, 223 F.3d at 1039 (same); cf. 11 U.S.C. § 502(a) (providing

28   that any proof of claim “is deemed allowed, unless a party in interest . . . objects”). Rule

                                                   8
       Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 9 of 16


1    3001(f) particularly provides that “[a] proof of claim executed and filed in accordance with

2    these rules shall constitute prima facie evidence of the validity and amount of the claim.”

3    As relevant to the present inquiry, Rule 3001(d) provides that “[i]f a security interest in

4    property of the debtor is claimed, the proof of claim shall be accompanied by evidence

5    that the security interest has been perfected.”

6           Based on the Court’s reading of these rules, the Bankruptcy Court’s conclusion that

7    the TTB’s Claim is prima facie invalid is supportable even if the Court also accepts TTB’s

8    position that the POC need only be executed and filed in accordance with applicable rules.

9    The Court reads Rule 3001(d) to require that a POC show that there is a perfected security

10   interest in the debtor’s property. Here, the POC is accompanied by evidence showing a

11   security interest—the Lien—perfected 9 as to a non-debtor’s property, namely that of Twin

12   River. (See ECF No. 62-1 at 461–72.) Therefore, looking at the four corners of the POC

13   alone, 10 there is evidently no claim to a security interest in HMT’s property.

14          However, such finding means only that TTB is not entitled to a prima facie

15   presumption of validity, 11 not that its claim should be completely disallowed. In a decision

16   after In re Consol. Pioneer Mortg., the BAP made clear that failure to establish prima facie

17   validity of a claim alone is not a reason for disallowance of a claim. See, e.g., In re Heath

18   (“Heath”), 331 B.R. 424, 425 (B.A.P. 9th Cir. 2005). 12 Heath also explains that in In re

19   Consol. Pioneer Mortg., the claim was “properly” disallowed because “the claim was not

20   ///
21
            9“United  States’ tax liens are perfected upon assessment; no further action is
22   required.” In re Reisbeck, 505 B.R. 546, 550 (Bankr. D. Mont. 2014) (citing United States
     v. Vermont, 377 U.S. 351, 355 (1964)).
23
            10See, e.g., In re Residential Capital, LLC, No. 12-12020 (MG), 2013 WL 5952004,

24   at *4 (Bankr. S.D.N.Y. Nov. 7, 2013) (“The Court must assess proofs of claim based on
     what is presented in the four corners of the attached documents.”).
25
            11See, e.g., In re Am. Home Mortg., Holdings, Inc., 501 B.R. 44, 62 (Bankr. D. Del.
26   2013) (“Pursuant to Federal Rule of Bankruptcy 3001, where a proof of claim does not
     provide the facts and documents necessary to support the claim, it is not entitled to the
27   presumption of prima facie validity.”)
            12See   also In re Ganas, 513 B.R. 394 (Bankr. E.D. Cal. 2014) (citing Heath).
28

                                                   9
      Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 10 of 16


1    only procedurally defective, under Rule 3001(c), but also substantively lacked merit.” Id.

2    at 433 (citing In re Consol. Pioneer Mortg., 178 B.R. at 227).) Heath requires the objector

3    to a claim—here Debtors-Appellees—to have argued or provided evidence supporting that

4    the claimant’s claim should be disallowed based on the exclusive grounds for disallowance

5    under § 502(b) for disallowance to be justified. Id. at 426. 13

6           In Heath, the BAP affirmed the bankruptcy court’s decision to allow the creditor’s

7    claim because the debtors “filed objections . . . relied solely on the alleged lack of prima

8    facie validity of the proofs of claim.” Id. at 437. The amount of credit card debt was at issue

9    there and the BAP suggested that the debtors should have contacted the creditors “for

10   appropriate documentation of any claims that they reasonably believed they might not

11   owe, or might owe in a different amount” Id. The BAP concluded that attack on the prima

12   facie validity of the claim was an insufficient objection under § 502. Id. at 438. This is

13   because “[§] 502 . . . deems claims allowed and directs that the bankruptcy court ‘shall’

14   allow claims with limited exceptions that were not alleged by [the d]ebtors.” Id.

15          Relevantly, TTB argues that Debtors-Appellees’ Objection should have been

16   overruled because it contained no evidence but a declaration denying that HMT was liable

17   for the tax at issue. (E.g., ECF No. 61 at 15; ECF No. 69 at 10.) But TTB also concedes

18   that “[t]he Objection to the TTB Claim attached a declaration of Angela Smith (“Smith”) 14

19   stating that the TTB Claim is overstated and that HMT owes no obligation to the TTB, and

20   exhibits consisting of the TTB Claim, a copy of the notice of federal tax lien filed against

21   Twin River, and a spreadsheet showing Smith’s calculation of the amount of excise tax

22   owed.” (ECF No. 69 at 10 n.3 (citing ECF No. 62-2 at 24–48 (Exh. 13)).)

23   ///
            13Cf. In re Ahmadi, 467 B.R. 782, 788 (Bankr. M.D. Pa 2012) (“Without the prima
24
     facie presumption, the burden of proof shifts back to the claimant to prove its claims by a
25   preponderance of the evidence. Accordingly, with any objection to a proof of claim, the
     key inquiry is whether the presumption of prima facie validity has been established . . ..”)
26   (emphasis added).
            14Smith  served as Debtors-Appellees’ Finance manager from January 2015
27
     through January 2017, their Director of Finance from January 2017 through May 25, 2018,
28   and their Chief Financial Officer since June 25, 2018. (ECF No. 62-2 at 25.)

                                                   10
      Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 11 of 16


1           Notably, under § 502, a claim is disallowed where “such claim is unenforceable

2    against the debtor and property of the debtor, under any agreement or applicable law for

3    a reason other than because such claim is contingent or unmatured.” 11 U.S.C. §

4    502(b)(1). 15 In their Objection, Debtors-Appellees expressly relied on § 502(b)(1) and

5    argued inter alia, that TTB has no valid claim against HMT because, among other things,

6    no tax lien was filed against HMT and TTB has no allowable secured claim under § 506

7    of the Bankruptcy Code. (ECF No. 62-2 at 14–20.) This, of course, was accompanied by

8    the declaration and other information TTB admittedly acknowledges. Therefore, Debtors-

9    Appellees did more than argue the claim was prima facie valid and did in fact argue a

10   ground for disallowance under Rule 502, although this is not expressed in the

11   Disallowance Order.

12          But even assuming that the Objection was also enough for Debtors-Appellees to

13   carry their burden—and the Court does not make that finding here—the record shows that

14   TTB argued and attached records to its opposition to the Objection (“Opposition”),

15   contending that HMT was liable for the Lien. (E.g., ECF No. 62-2 at 56–60, 69–71

16   (declaration of Nancy M. Lalic, Auditor in Charge for the Alcohol and Tobacco Tax and

17   Trade Bureau); 201 (letter from HMT dated February 29, 2016, stating “Our Quarter 1 -

18   2015 Federal Excise Tax Return For Twin River Contract Loading, Inc. . . . was filed on

19   12/31/2015 and we owed $1,134,344. At that time $400,000 was paid toward that return.

20   Included in this correspondence is the balance owing of $737,344 in multiple checks . . ..”)

21   (emphasis added); 203–07(connecting Twin River to bank account ending in 992); 230–

22   46 (showing same bank account on checks issued by HMT to TTB); 248–49 (email

23   exchange between Smith and Lalic, which at minimum provides that the HMT account is

24   the same as what was Twin River’s account).) Based on this evidence, among other

25   things, TTB argued that HMT is liable for the Lien because HMT, along with the other

26   ///
27
            15See   also § 502(b)(1) (providing for disallowance where the claim is for a tax
28   assessed against the property of an estate and the claim exceeds the value of the interest
     of the estate in that property).
                                                 11
      Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 12 of 16


1    Debtors, Twin Rivers and Big Canyon had been operating on a consolidated basis, filing

2    consolidated income tax returns and financial statements as well as using one bank

3    account, ending in 992 (e.g., ECF No. 61 at 15, 21; see also ECF No. 62-2 at 27 (Smith

4    stating that Twin River is “a wholly-owned subsidiary of HMT”).) See also United States v.

5    Bess, 357 U.S. 51, 57 (1958) (“The transfer of property subsequent to the attachment of

6    the lien does not affect the lien, for it is of the very nature and essence of a lien, that no

7    matter into whose hands the property goes, it passes cum onere”) (internal quotations and

8    citations omitted); In re Isom, 901 F.2d 744, 746 & n.3 (9th Cir. 1990) (“Congress intended

9    for valid tax liens to survive bankruptcy” . . . The better approach is to determine the legal

10   enforceability of the liability by referring to the relevant law affecting the liens. In this case,

11   we refer to the bankruptcy code to determine if the liability is legally enforceable.”).

12          Based on, inter alia, representations at the Hearing, TTB also rests its claim of

13   liability on the contention that HMT manufactures and/or produces ammunition. The

14   parties dispute whether HMT is of this status and therefore required to pay an excise tax

15   to TTB. (E.g., ECF No. 61 at 21; ECF No. 66 at 31.) Under 26 U.S.C. § 4181, a tax is

16   imposed on manufacturers and producers of firearms and ammunition. Debtors-Appellees

17   rely principally on Smith’s declaration and supplemental declaration, contending that HMT

18   never manufactured or produced ammunition. (E.g., ECF No. 66 at 31; ECF No. 62-2 at

19   29 (Smith’s declaration stating “HMT has never manufactured or produced ammunition.

20   Accordingly, HMT believes that it owes no obligation to the TTB”); id. at 327–34 (Smith’s

21   supplemental declaration denying TTB’s allegations but providing no documentary support

22   for the denials).) TTB relies on HMT’s audited financial statements and invoices, among

23   other things, connecting HMT’s revenue to the manufacture and sale of ammunition. (E.g.,

24   ECF No. 61 at 17–19; ECF No. 62-2 at 73–199 (invoices of sales of finished ammunition

25   provided by Smith during the examination audit of Twin River’s excise tax liabilities); id. at

26   263 (“The Company [HMT] generates the majority of its revenue and earnings from the

27   manufacture and sale of small arms ammunition components and assembled

28   ammunition.”).)

                                                     12
      Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 13 of 16


1           The records before the Court, however, provide no basis for this Court to conclude

2    that the Bankruptcy Court considered—or adequately considered—the parties’ evidence,

3    especially what TTB produced. This is because the Bankruptcy Court made no oral ruling

4    in sustaining the Objection. (E.g., ECF No. 62-2 at 399.) Further, beyond the conclusion

5    that the TTB Claim was not prima facie valid, the Disallowance Order does nothing more

6    than state that TTB failed to meet its evidentiary burden. (ECF No. 62-2 at 434, 439.) But

7    “Civil Rule 52(a) requires that the bankruptcy court find the facts specifically and state its

8    conclusions of law separately.” In re Bencomo, 2015 WL 3451546, at *4. The Bankruptcy

9    Court’s failure to “make sufficient findings” is an abuse of discretion. Id. The Court is not

10   able to appropriately review the parties’ arguments absent adequate findings by the

11   Bankruptcy Court. See id.

12          Accordingly, the Court finds this matter should be remanded for the record to be

13   developed to expressly consider the parties’ evidence and to provide the factual and legal

14   basis for the Bankruptcy Court’s first two findings concerning the validity of the TTB Claim.

15   See, e.g., In re First Yorkshire Holdings, Inc. supra (providing that a judgment may be

16   vacated and case remanded where findings are insufficient); In re Bencomo, 2015 WL

17   3451546, at *4 (same).

18          B.     The Bankruptcy Court’s “No Allowed Secured Claim” Finding

19          A determination of the issue of whether TTB’s claim should be allowed against HMT

20   extends into the finding that TTB “has no allowed secured claim against any Debtor

21   pursuant to [§] 506 of the Bankruptcy Code.” (E.g., ECF No. 62-2 at 434 (emphasis

22   added).) Again, the Court is not able to decipher the basis for this determination due to

23   the insufficiency of the Bankruptcy Court’s findings.

24          Concerning this finding the Disallowance Order specifically states:

25          For the reasons set forth in the Motion and the Reply, including, without
            limitation, that the TTB has filed no lien against the assets of HMT or any
26          other Debtor, the TTB has no allowed secured claim against any Debtor
            pursuant to [§] 506 of the Bankruptcy Code.
27

28   ///

                                                  13
      Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 14 of 16


1    (Id.) The Bankruptcy Court needs to be more specific in its findings particularly as such

2    findings are presumably buttressed by legal conclusions. To the extent the Disallowance

3    Order expressly premised the finding of “no allowed secured claim” on the absence of a

4    lien filed specially against HMT, the caselaw noted above suggests that an allowable claim

5    may exist to the extent HMT has property rights in Twin River to which the Lien might

6    attach. See Bess, 357 U.S. at 57. Moreover, because the finding of whether TTB has a

7    valid claim overlaps with the question of whether it has an “allowed secured claim” under

8    § 506, the Court likewise remands for further consideration on this issue. See, e.g.,

9    Demarah v. United States, 188 B.R. 426, 432 (E.D. Cal. 1993), aff'd sub nom. In re

10   DeMarah, 62 F.3d 1248 (9th Cir. 1995) (referencing Dewsnup v. Timm, 502 U.S. 410,

11   414 (1992)) (“[T]he Supreme Court held that a claim is an allowed, secured claim for

12   purposes of [§] 506(d) if it is allowed under [§] 502.”).

13          C.     Adversary Hearing and/or Evidentiary Hearing

14          TTB argues that the Disallowance Order should be reversed for Debtors-Appellees

15   to file an adversary proceeding if they wish to contest the extent and validity of the Lien

16   (e.g., ECF No. 61 at 29; ECF No. 69 at 19). However, while TTB expressed its position

17   that an adversary proceeding was needed in the Bankruptcy Court (e.g., 62-2 at 53, 60),

18   that court did not rule on the issue—likely because Debtors-Appellees did not initiate an

19   adversary proceeding. Nevertheless, the Court concludes that such a proceeding is

20   unwarranted under the instant circumstances. It is apparent that an adversary proceeding

21   is not necessary where, for example, the Lien may be voided under § 506(d). See In re

22   Junes, 99 B.R. 978, 980 (9th Cir. BAP 1989) (citing reference omitted) (recognizing that

23   “[i]t is clear under the Code that any statutory lien that is valid under state law remains

24   valid through the bankruptcy unless invalidated by some provision of the Code”) (emphasis

25   added); Demarah, 188 B.R. at 432 (“11 U.S.C. [§] 506(d) provides that a lien is void to the

26   extent that it secures a claim against the debtor that is not an allowed secured claim.”).

27   Accordingly, TTB’s request that Debtors-Appellees be required to bring an adversary

28   proceeding is denied.

                                                   14
Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 15 of 16
      Case 3:19-cv-00637-MMD Document 76 Filed 07/31/20 Page 16 of 16


1           It is therefore ordered that the Disallowance Order is vacated and the matter is

2    remanded to the Bankruptcy Court for that court to make appropriate findings as

3    suggested herein.

4           It is further ordered that TTB’s request that Debtors-Appellees be required to bring

5    an adversary proceeding is denied for the reasons stated herein. However, the Bankruptcy

6    Court must make an expressed determination as to whether an evidentiary hearing is

7    warranted to the extent it finds material disputes of fact as to the validity of the TTB Claim

8    and whether there is an allowed secured claim.

9           It is further ordered that the Clerk of the Court enter judgment in accordance with

10   this Order with respect to the fourth appeal, Case No. 3:20-cv-00117-MMD (ECF Nos. 61,

11   66, 69).

12          DATED THIS 31st day of July 2020.

13

14
                                                MIRANDA M. DU
15                                              CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  16
